BRETT, Judge
(specially concurs).
I concur in this decision and distinguish the instant case from Cohen v. California, supra, by the reason that in Cohen’s case he was communicating his opinion of the draft; whereas in the instant case there is no communication, but instead the flagrant use of a single foul, lewd, coarse and smutty four-letter word. The intention of the defendant herein to openly outrage the public decency is drawn from the appearance on his T-shirt of .the single, large, red block lettered word “FUCK.” The fact that he wore it into the public cafeteria reveals his desire to startle, horrify and scandalize those who viewed him wearing his T-shirt. Even among some of his own peers the word contains an abusive and undesirable connotation, and is offensive.
With reference to the use of the four-letter words, Ashley Montagu, in his book, The Anatomy of Swearing, says the following :1
“The four-letter words are stronger because they deliver a fusillade from both barrels at once, the profane and the obscene. And it is presumably for this reason that there has been so much resistance to these words. The emotional charges carried by some words are so great that they can make the difference between life and death and all the states of being in between. They can raise men up and strike them down, elevate and depress them, infuriate and amuse them, shock and physically repel them. Such words are dangerous, and so they come to be forbidden, tabooed. Both the individual and society must be protected against the unconscious, irrational anxieties that such words are capable of evoking so anarchically.” [at page 302].
5fí ‡ ⅜ ⅝ ⅜ ⅜
“In a certain sense Edward Sagarin, in his book The Anatomy of Dirty Words, is quite right when he says that there is only one four-letter word in the English language. Fuck is, indeed, the nonpareil of all the foulest and most inadmissible of all swear-words, four-lettered or otherwise. However, as everyone knows, there are other four-letter words not of equal potency, to be sure, but powerful enough to provide an inexhaustible reservoir of energy for the swearer’s uses.” [at page 303],
“ ‘Resort to epithets or personal abuse is not in any proper sense communication of information or opinion safe-guarded by the Constitution, and its punishment as a criminal act would raise no question under that instrument.’ Cantwell v. Connecticut, 310 U.S. 296, 309; 84 L.Ed. 1213, 1221; 60 S.Ct. 900, 128 A.L.R. 1352.”2
While citing the Chaplinsky decision in Cohen v. California, supra, the Honorable United States Supreme Court said:
“This Court has also held that the States are free to ban the simple use, without a demonstration of additional justifying circumstances, of so-called ‘fighting words,’ those personally abusive epithets which, when addressed to the ordinary citizen, are, as a matter of common knowledge, inherently likely to provoke violent reaction.”
Admittedly, the four-letter word with which this case is concerned was not used in Chaplinsky v. New Hampshire, supra, but the abusive effect is nonetheless present to outrage public decency.
Finally, the members of this Court are fully aware of the numerous different meanings ascribed to the word, but we also observe that the basic and first meaning denoted to it relates to the act of sexual *303relations. And, as Judge Bussey states, notwithstanding the so-called sexual revolution and the liberalization of the morals and mores of the now-generation, we are not constrained to provide the word with the decency sought to be imputed to it. I, therefore, concur with Judge Bussey that its use, as the facts of this case reveal, is not that type of communication protected by the First Amendment to the United States Constitution.

. A. Montagu, The Anatomy of Swearing; The McMillan Co., N.Y.1967.


. Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 at page 1035 (1942).